Citation Nr: 1220898	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbosacral spine with stenosis of the lumbosacral spine, to include as secondary to service-connected residuals of low back strain.  

2.  Entitlement to service connection for DDD of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to service-connected residuals of low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, cervical, and thoracic spine.  

In March 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is also of record.   
 
In December 2010, the Board remanded the claim for service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, thoracic, and cervical spine, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

While, in the December 2010 remand, the Board characterized the issue on appeal as entitlement to service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, thoracic, and cervical spine, in light of the evidence of record, the Board has recharacterized the issue on appeal as encompassing the two claims set forth on the title page.  

As a final preliminary matter, the Board notes that, in a November 2007 rating decision, the RO granted an increased, 40 percent rating for the Veteran's service-connected residuals of low back strain.  Additionally, in a March 2008 rating decision, the RO denied service connection for radiating pain and numbness in the lower extremities.  During a February 2012 VA examination, the Veteran described an increase in his lower back pain and numbness and tingling in both of his legs.  The examiner indicated that the Veteran had radiculopathy involving the sciatic nerves, bilaterally.  

The issue of entitlement to a rating in excess of 40 percent for service-connected residuals of low back strain and a request to reopen a claim for service connection for radiating pain and numbness in the lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for DDD of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to service-connected residuals of low back strain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  There is competent and persuasive medical evidence attributing the Veteran's DDD and stenosis of the lumbosacral spine, at least in part, to service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for DDD and stenosis of the lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Veteran asserts that he has DDD and stenosis of the lumbosacral spine related to service.  As discussed in the introduction, the Veteran is currently service-connected for residuals of low back strain.  

Service treatment records reflect complaints regarding and treatment for back pain.  In his December 1967 Report of Medical History, the Veteran reported recurrent back pain.  He stated that he strained his back at work in July 1967, with negative X-rays.  He denied any additional treatment.  On pre-induction examination in December 1967, the examiner noted that the Veteran was claiming an ailment not verified by the medical officer, specifically, a back problem.  A stamp on the pre-induction examination report indicates that the Veteran was examined in March 1968, at which time no additional defects were discovered and he was found to be fit for military service.  In July 1968, the Veteran complained of pains in his lower back and reported that he had had trouble previously.  The examiner noted that X-rays were negative.  The following month, he continued to complain of low back pain.  In December 1968, the Veteran presented with complaints including a backache.  The Veteran's backache was noted to be a pre-induction ailment.  In January 1969, the Veteran complained of a bad backache for a year when he injured his back.  He added that he injured his back two days earlier.  The diagnosis was chronic low back strain.  In August 1969, the Veteran returned with complaints of intermittent low back pain for 15 months.  He denied recent trauma.  The impression was recurrent low back pain.  

In his November 1969 Report of Medical History at separation, the Veteran reported back trouble and the examiner noted that the Veteran had intermittently been treated for back pain since induction.  He added that the Veteran's defect had been diagnosed as chronic low back strain, and stated that this ailment stemmed from a July 1967 work injury, prior to service.  The examiner opined that, as a whole, the Veteran's condition had neither improved nor worsened significantly.  On separation examination, clinical evaluation of the spine revealed straight back syndrome with increased dorsal vertebral area lordosis.  In January 1970, the Veteran reported that he had a recent injury in which he pulled his back.  Physical examination two days later revealed a paralumbar muscle spasm.  X-ray of the lumbosacral spine revealed no bony abnormality.  The provisional diagnosis was chronic lumbosacral strain.  In March 1970, one day prior to separation from service, the Veteran indicated that, to the best of his knowledge, there had been no change in his medical condition since his last separation examination.  

A March 1970 X-ray of the lumbosacral spine, performed one week after separation from service revealed transitional vertebrae of the lumbosacral articulation with lumbarization of the 1st sacral segment and asymmetry of the transverse processes with articulation present on the right but not on the left.  The remainder of the lumbosacral spine was not unusual.  In correspondence dated in June 1970, a private physician, Dr. R.P.A., indicated that he had seen the Veteran in March 1970 for a pre-employment physical and that his examination had been normal with the exception of back problems.  Dr. R.P.A. indicated that the Veteran's back problems began in March 1967 when he injured his back at work and he also injured his back two months prior to discharge from service.  He commented that the Veteran's March 1970 X-ray of the lumbosacral spine revealed a congenital abnormality of transitional vertebrae of the lumbosacral articulation with lumbarization of the first sacral segment and asymmetry of the transverse process with articulation present on the right but not on the left.  Dr. R.P.A. commented that this condition was not produced by injury, as it was congenital, but that it could predispose an individual to back difficulties.  

An April 1973 letter from a private physician, Dr. J.E.B., reflects that the Veteran had presented with complaints of back trouble dating from approximately 1967.  He noted that the Veteran also described trouble in service in 1968 and, so, was given jobs with no lifting.  He denied any subsequent problems during service.  Dr. J.E.B. noted that an X-ray taken in 1967 revealed no damage in the back, and X-rays taken in 1970 revealed a transitional vertebra of the lumbosacral articulation with lumbarization of the first sacral segment.  The physician opined that this condition probably did exist in 1967, since it was a congenital condition with which the Veteran would most probably have trouble for the rest of his life.  He added that the Veteran did not have any disc pathology, at least any which could be found.  A February 1975 letter from the Veteran's private chiropractor indicates that the Veteran reported his original back injury was in March 1967, with a subsequent injury in May or June 1970.  The chiropractor noted that the Veteran had been diagnosed with a grade 1 disc protrusion at L4.  He added that the Veteran had described a recent exacerbation of his symptoms due to his work.  

In a June 1979 letter, the Veteran's private physician, Dr. E.S.R., wrote that the Veteran had been studied for a continuing problem with back pain and right leg pain.  Dr. E.S.R. noted that the Veteran had a normal myelogram test, but his discogram test was strongly positive, showing a symptomatic ruptured disc causing his symptoms.  As such, the Veteran was to undergo surgical decompression.  In July 1979, the Veteran underwent surgery for disc disease with right sciatica.  

A March 1998 CT scan of the lumbar spine revealed severe DDD at L3-L4 and L4-L5.  A March 1998 MRI of the lumbar spine revealed multi-level disc degenerative changes.  During an April 1998 independent medical examination with Dr. Y.I.H., the Veteran reported that he originally had two back injuries, one in the early 1970s and one in the mid 1980s.  He added that he experienced a sharp pain in the lower back when swinging a hammer at work in December 1997.  Dr. Y.I.H. indicated that the Veteran had advanced severe DDD at L4-L5 with narrowing of the neural foramina and opined that the incident in which he was using a sledge hammer at work aggravated an already major pre-existing problem from previous back surgery.  He added that he was not sure whether there was any association between the major changes seen on the March 1998 MRI and the incident in which he was swinging a hammer, but opined that the hammer incident may have caused the situation to become symptomatic.  He concluded by noting that the Veteran had extensive changes which far outweighed the possibility that they were caused by swinging a hammer.  

In May 1998, the Veteran's back and right leg pain were evaluated by Dr. D.M.  The Veteran gave a history of two previous lumbar laminectomies, done in the 1970s and late 1980s, and reported that he did well after these surgeries, with almost complete resolution of his symptoms and the ability to return to work without difficulty.  He went on to describe his December 1997 work injury incurred while swinging a hammer.  

An October 2002 letter from the Veteran's private physician, Dr. R.A.K., indicates that the Veteran had a back injury in 1970, with disc surgery performed.  He added that the Veteran continued to have intermittent problems following this surgery, with another ruptured disc and repeat back surgery in the mid 1980s.  He noted that the Veteran continued to struggle with back problems, and had an additional injury in December 1997, after which he had been off work since March 1998.  Dr. R.A.K. reported that the Veteran was totally disabled because of severe advanced DDD and spinal stenosis.  

The Veteran was afforded a VA spine examination in October 2005.  The examiner reviewed the claims file and indicated that it was noted on entrance into service that the Veteran had a back strain at work prior to entry into service, although 1967 X-rays were unremarkable.  The examiner further noted that the Veteran's 1969 separation examination reflected that he had a straight back syndrome with an increase in dorsal vertebral area lordosis.  She observed that the Veteran's service treatment records revealed that he was seen for chronic low back pain in July 1968, August 1968, August 1969, and January 1970.  On examination in October 2005, the Veteran gave a history of straining his back while lifting a generator during service.  He added that, after separation from service, he had on-the-job injuries in 1970 and 1980.  He reported lumbar surgeries in 1973 and 1975.  The Veteran added that he re-injured his back at work in the mid 1980s, with an additional vertebral surgery.  He went on to state that he re-injured his back in 1998 when swinging a sledge hammer at work. 

The impressions following examination included chronic low back strain and pain; flat back syndrome in the mid dorsal spine, diagnosed upon exit from service; advanced DDD of the lumbar spine, identified after service; lumbar disc herniations on two occasions; and spinal stenosis involving the lumbar, thoracic, and cervical spine, identified after service.  

As regards the DDD of the lumbar spine, the examiner noted that X-rays showed some lordosis and flattening of the back; however, there was only a notation of transition of vertebral lumbar sacralization of the first sacral ligament, and there were no diffuse findings of such in service.  Accordingly, the examiner stated that it would be speculative to state that the Veteran's DDD of the lumbar spine was related to the chronic low back strain and pain and the flat back syndrome that was identified in service, adding that there was insufficient clinical and historical evidence.  As regards the lumbar disc herniations, the examiner noted that the Veteran had back injuries at work on two occasions, for which he was on disability since 1998.  The examiner stated that it would be speculative to state that the Veteran's disc herniations were related to the low back strain and pain identified during service and the flat back syndrome identified upon exit from service.  Similarly, as regards the diagnosed spinal stenosis, the examiner commented that it would be speculative to state that this condition was related to the chronic low back pain/strain that occurred from the injury occurring in 1967 before entering the service, the chronic condition that was treated in service, or the flat back syndrome that was identified.  

The examiner went on to note that the Veteran had more than one back condition and opined that it was most likely that his chronic low back pain and strain was aggravated by service.  She acknowledged the Veteran's report that he had injured his back in July 1967, prior to entry into service; however, there was ample evidence that he was seen for low back issues during service and that his flat back syndrome developed during service.  However, as to the other diagnosed conditions, specifically, DDD and stenosis, it would be mere speculation to state that such conditions were related to the condition which started during service, given that it had been over 20 years since service.  

In a January 2006 letter, Dr. R.A.K. observed that the November 2005 rating decision made no mention of a 1976 discogram which was interpreted as positive and led to a surgical discectomy.  [Parenthetically, the Board notes that the reference to a 1976 discogram was likely in error, as the record reflects that the Veteran had a discogram in June 1979, followed by surgery.]  Dr. R.A.K. indicated that this discogram and surgery implied that a more serious back problem was present during active duty than would have been suspected from minimally normal lumbosacral spine films.  He concluded by stating that it could be argued that the exacerbation of an injured disc during the Veteran's active service had contributed to and hastened the development of his advancing DDD and spinal stenosis.  

In March 2006, Dr. R.A.K. wrote that the Veteran was totally disabled due to DDD, advanced osteoarthritis of the back, and concomitant spinal stenosis.  Dr. R.A.K. indicated that the Veteran's back problems began while he was in service.  He noted that the Veteran sustained an injury which was thought to be musculo-skeletal on the basis of an unremarkable lumbo-sacral spine film and that, following service, he continued to have intermittent back pain and had a discogram in 1976 which was positive for a ruptured disc, for which he underwent surgery.  Dr. R.A.K. opined that it was more likely than not that the Veteran's current disability was the direct result of the progressive deterioration of his spine following the original disc injury in the 1960s during service.  

In October 2006, the Nurse Practitioner who performed the October 2005 VA examination reviewed additional evidence associated with the claims file and provided a supplemental opinion.  She reiterated that it would be mere speculation to state that the Veteran's current DDD was related to his chronic low back pain and strain.  She added that there was insufficient historical clinical evidence and commented that the Veteran injured his back twice while working after service.  She concluded by stating that her opinions remained unchanged from October 2005, adding that she was not disputing that the Veteran had a re-injury to his back in service, but she could not contend that the magnitude of his disease was related to the strain that occurred from using the sledge hammer.  

During his March 2007 DRO hearing, the Veteran testified that he had a back injury prior to entry into service and also injured his back while pulling a transmission during service.  He added that he had injured his back a couple of times after separation from service as well.  During his July 2010 Board hearing, the Veteran and his representative reiterated their position that the Veteran's DDD was the natural outcome of his in-service injury and residuals thereof.  He described his pre-service back injury as a pulled muscle cramp.  He added that he believed his pre-service injury resolved prior to entry into service.  

In a November 2010 letter, the Veteran's private physician indicated that he had been asked to review the Veteran's service treatment records and comment on his disability due to a chronic back disorder.  The physician observed that the Veteran's history of a back strain at work prior to induction was noted on his March 1968 induction physical, although his examination at the time of induction was felt to be normal and X-rays were apparently also normal.  The physician described the Veteran's in-service treatment for back pain, noting that the Veteran reported sustaining a significant injury to his back while working on tank transmissions.  The physician noted that, five years after discharge from service, the Veteran was experiencing increasing back pain with radiculopathy into the legs and a discogram was positive for nerve impingement.  He added that the Veteran underwent surgery for a ruptured lumbar disc and had had a chronic back problem since, although he was not disabled from work until the latter 1990s following a second back injury for degenerative discs.  The physician opined that the Veteran's history suggested a significant disc injury during service which subsequently led to an ongoing back disability and loss of earning power in the years following military service.  

The Veteran was afforded a VA examination in January 2011.  He gave a history of injuring his low back while lifting aluminum in 1968 and while lifting a transmission in 1969-1970.  The diagnoses following examination included lumbar spinal stenosis and multilevel DDD, status post L3-4 diskectomy.  The examiner opined that the Veteran's condition was at least as likely as not caused by or a result of an in-service lifting injury.  In providing a rationale for this opinion, the examiner reiterated that the Veteran's DDD and stenosis were at least as likely as not related to his active service, but, confusingly, also stated that the etiology of his DDD and stenosis were mere speculation.  The examiner went on to note that the Veteran admitted to injuring his low back from lifting heavy aluminum prior to entry into service, and it would be impossible to say if this was a muscle strain or damage to a lumbar disc.  The examiner added that the Veteran further injured the muscles and/or lumbar disc or discs from lifting a heavy transmission, and concluded that it was at least as likely as not that both injuries had resulted in his current spine condition.  The examiner stated that, to determine the degree to which each injury caused his DDD and stenosis would be impossible, because there was no way of knowing how much damage was done to the discs and soft tissues at the time of injury.  He further commented that DDD is usually caused by a series of traumas or strains to the discs and soft tissues in the spine which lead to the degenerative changes, not one event only.  

In December 2011, VA obtained an addendum opinion in order to address the Veteran's post-service back injury in 1997 and to reconcile the January 2011 opinion with the March 2006 opinion from Dr. R.A.K.  The examiner acknowledged review of the claims file, including the Veteran's history of extensive low back problems before, during, and after military service, and stated that he was unable to provide an exact etiology of the Veteran's DDD or spinal stenosis.  He added that there was documented evidence of a lower back injury from lifting aluminum prior to entering into military service, therefore, a low back condition existed prior to entry into military service.  He added that the Veteran had documented chronic lumbar strains in 1968 and 1969, and, on one occasion, injured his low back lifting a transmission.  The examiner noted that, in 1970, the Veteran was seen for recurrent back pain diagnosed as a paraspinal lumbar spasm.  He opined that injury prior to military service as well as the injuries sustained in military service were likely to have contributed to the development of his current low back condition, although it would be speculation to say to what extent each injury contributed.  He added that the Veteran's DDD and spinal stenosis were progressive conditions which could certainly be caused by repetitive trauma or strains on the lumbar spine.  The examiner further indicated that the post-service injuries to the lumbar spine in the 1970s, 1980s, and 1997 were also, "likely to have contributed to or to have caused the condition as well."  The examiner stated, however, that it was impossible to determine the extent of damage that each injury or strain caused to the lumbar spine.  

Additionally, the VA examiner indicated that he could not confirm the March 2006 claim of Dr. R.A.K., that the Veteran's current disability was a direct result of an original disc injury in military service.  Rather, the examiner opined that it was at least as likely as not that the Veteran's current back condition was aggravated by the in-service injury and lumbar strains, but it would be mere speculation to say that the Veteran's current back condition was directly caused by his military service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for DDD and stenosis of the lumbosacral spine is warranted.  

As an initial matter, the Board notes that, in his December 1967 Report of Medical History, the Veteran reported that he strained his back at work in July 1967, but X-rays were negative.  Despite the fact that the Veteran's December 1967 pre-induction examination report indicates that the Veteran was claiming an ailment not verified by the medical officer (back problems), neither DDD nor stenosis of the lumbosacral spine was noted, and a stamp on the pre-induction examination report indicates that the Veteran was examined in March 1968, at which time no additional defects were discovered and he was found to be fit for military service.  As such DDD and stenosis of the lumbosacral spine were not noted at enlistment and the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b), (b)(1).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  In the instant case, the Board finds that it is not shown by clear and unmistakable evidence that the Veteran's DDD and stenosis of the lumbosacral spine existed prior to service.  In this regard, the Board notes that, in an April 1973 letter, Dr. J.E.B. noted that an X-ray taken in 1967 revealed no damage in the back, and X-rays taken in 1970 revealed a transitional vertebra of the lumbosacral articulation with lumbarization of the first sacral segment.  Dr. J.E.B. opined that this condition probably did exist in 1967, since it was a congenital condition with which the Veteran would most probably have trouble for the rest of his life, but added that the Veteran did not have any disc pathology, at least any which could be found.  Additionally, during the July 2010 hearing, the Veteran described his pre-service back injury as a pulled muscle cramp and added that he believed his pre-service injury resolved prior to entry into service.  

The Board has considered the opinion of the December 2011 VA examiner, that the Veteran had a low back condition which existed prior to entry into military service; however, while the Veteran may have experienced a low back injury prior to entry into service, it is simply not shown by clear and unmistakable evidence that the Veteran had DDD and/or stenosis of the lumbosacral spine which pre-existed service.  As such, the Board not reach a determination with respect to the second prong of the inquiry, i.e., whether such disorder clearly and unmistakably was not aggravated by service, and finds that the presumption of soundness has not been rebutted.  Thus, the remaining inquiry is whether the Veteran's current DDD and stenosis of the lumbosacral spine are related to service.

In this regard, the Board acknowledges that the January 2011 VA examiner, confusingly, stated that the etiology of the Veteran's DDD and stenosis were mere speculation; however, he nevertheless opined that the Veteran's condition was at least as likely as not caused by or a result of an in-service lifting injury.  While the examiner indicated that the Veteran's current spine condition was, at least as likely as not, the result of both his pre-service and in-service injuries, the Board notes that, for service connection, in-service injury need not be the only source of the Veteran's current DDD and stenosis of the lumbosacral spine; it must only be a contributing source.  Thus the January 2011 opinion attributing the Veteran's current DDD and stenosis of the lumbosacral spine, at least in part, to in-service injury, supports the claim for service connection.  

The Board has considered that, in his December 2011 opinion, the VA examiner stated that he was unable to provide an exact etiology of the Veteran's DDD or spinal stenosis; however, he opined that the Veteran's injuries prior to and during service were likely to have contributed to the development of his current low back condition.  While he added that the Veteran's post-service injuries were also likely to have caused or contributed to the Veteran's current condition, such a finding does not negate the opinion that the Veteran's current DDD and stenosis of the lumbosacral spine were caused, at least in part, by in-service injury.  Finally, despite the fact that the VA examiner found that it would be mere speculation to say that the Veteran's current back condition was directly caused by his military service, he nonetheless opined that it was at least as likely as not that the Veteran's current back condition was aggravated by the in-service injury and lumbar strains.  Thus, the December 2011 opinion further supports the claim for service connection, insofar as the VA examiner again attributed the Veteran's current DDD and stenosis of the lumbosacral spine, at least in part, to in-service injury.  

The Board notes that, the conclusions of the January 2011 and December 2011 VA examiners are not directly contradicted by any other medical opinion evidence of record.  While the VA examiner who provided opinions in October 2005 and October 2006 found that it would be speculative to state that the Veteran's DDD of the lumbar spine was related to the chronic low back strain and pain and the flat back syndrome that was identified in service and that it would be speculative to state that his lumbar stenosis was related to the chronic low back pain/strain that occurred from the injury occurring in 1967 before entering the service, the chronic condition that was treated in service, or the flat back syndrome that was identified, her opinions do not directly contradict the January and December 2011 VA opinions.  

Moreover, the conclusions of the VA examiners who provided the January and December 2011 opinions are supported by the January and March 2006 letters from Dr. R.A.K. and the November 2010 private opinion.  

The VA examiners who provided the January and December 2011 opinions reviewed the claims file and attributed the Veteran's current DDD and stenosis of the lumbosacral spine, at least in part, to in-service injury.  These examiners provided rationales for their opinions, specifically, commenting that DDD is usually caused by a series of traumas or strains to the discs and soft tissues in the spine which lead to the degenerative changes, not one event only, and that that the Veteran's DDD and spinal stenosis were progressive conditions which could certainly be caused by repetitive trauma or strains on the lumbar spine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The January and December 2011 opinions are persuasive that the Veteran's current DDD and stenosis of the lumbosacral spine is related to service.  Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for DDD and stenosis of the lumbosacral spine is warranted.


ORDER

Service connection for DDD of the lumbosacral spine with stenosis of the lumbosacral spine is granted.  


REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

On VA spine examination in October 2005, the Veteran reported that his upper back pain started in 1998, after a work injury he incurred while swinging a sledge hammer.  The impression following examination included advanced DDD of the cervical spine, occurred after service.  The examiner noted that the Veteran reported an injury to his cervical spine at work after service, and indicated that it would be speculative to state this was related to the flat back syndrome identified on exit from service and the chronic low back pain and strain identified as exacerbated during service.  Additionally, as noted above, as regards the diagnosed spinal stenosis involving the lumbar, thoracic, and cervical spine, the examiner commented that it would be speculative to state that this condition was related to the chronic low back pain/strain that occurred from the injury occurring in 1967 before entering the service, the chronic condition that was treated in service, or the flat back syndrome that was identified.  

As indicated above, in his January 2006 letter, Dr. R.A.K. stated that it could be argued that the exacerbation of an injured disc during the Veteran's active service had contributed to and hastened the development of his advancing DDD and spinal stenosis.  In his March 2006 letter, Dr. R.A.K. opined that it was more likely than not that the Veteran's current disability was the direct result of the progressive deterioration of his spine following the original disc injury in the 1960s during service.  

In her October 2006 supplemental opinion, the nurse practitioner who performed the October 2005 VA examination noted that the Veteran had advanced DDD of the cervical spine which occurred after service and stated that, for her to say that the Veteran's low back strain in service led to what his spine condition was now presenting as would be mere speculation.  She concluded by stating that her opinions remained unchanged from October 2005, adding that she was not disputing that the Veteran had a re-injury to his back in service, but she could not contend that the magnitude of his disease was related to the strain that occurred from using the sledge hammer.  

During the March 2007 DRO hearing, the Veteran reported that he had been totally disabled for nine years, and the majority of his comfort came from lying down.  He argued that, if one was not active, over time, one's bones got stiff.  He asserted that his neck problems were related to his lack of physical activity due to low back problems.  

As noted above, in a November 2010 letter, the Veteran's private physician indicated that he had been asked to review the Veteran's service treatment records and comment on his disability due to a chronic back disorder.  The physician opined that the Veteran's history suggested a significant disc injury during service which subsequently led to an ongoing back disability and loss of earning power in the years following military service.  

In December 2010, the Board remanded the claim for service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, thoracic, and cervical spine, to include as secondary to service-connected residuals of low back strain, to obtain a VA medical opinion regarding whether the Veteran's DDD and spinal stenosis were caused or aggravated by his service-connected residuals of low back strain.  The VA examiner was asked to render an opinion as to whether the Veteran's DDD and stenosis were at least as likely as not related to his active military service or whether such a relationship was unlikely.  He or she was further asked to render an opinion as to whether the Veteran's DDD and stenosis were at least as likely as not etiologically related to his service-connected residuals of low back strain via causation or aggravation, or whether such a relationship was unlikely.  The examiner was asked to take into account the Veteran's medical history of back problems, as well as his history of post-service work-related back injuries in the 1970s, the 1980s and in 1997.  The examiner was further asked to reconcile his or her opinion with the March 2006 medical opinion of Dr. R.A.K. 

The Veteran was afforded a VA examination in January 2011.  The diagnoses following examination included cervical spine DDD C4-C7 with anterolisthesis, C5-6.  The Board acknowledges that, in the January and December 2011 opinions, as discussed above, the VA examiners attributed the Veteran's back condition, at least in part, to in-service injury.  However, a thorough reading of these opinions reflects that the examiners were referring to the Veteran's lumbosacral (as opposed to cervical) spine condition.    

The Veteran underwent an additional VA examination in February 2012.  The examiner who had previously provided the December 2011 opinion noted that the Veteran had been diagnosed with spondylosis of the cervical spine.  The Veteran gave a history of increasing neck pain for the past year, but denied any significant problems before that time.  He denied any trauma or injury to his neck before, during, or after military service.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's cervical spine condition, to include DDD and stenosis, was etiologically related to his service-connected lumbosacral strain.  The examiner responded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In providing a rationale for this opinion, the examiner indicated that the Veteran had cervical spondylosis with resulting cervical stenosis and his January 2011 X-rays revealed mild to moderately severe degenerative changes of the cervical spine.  The examiner noted that, despite the fact that the Veteran complained of intermittent neck pain, clinical examination of the cervical spine was normal and there was no history of neck pain before or during the Veteran's military service.  The examiner opined that the Veteran's cervical spondylosis was the result of a progressive degenerative arthritic process, and was not caused by the Veteran's lumbar spine condition.  He concluded by opining that the Veteran's cervical spine condition was less likely than not due to his lumbar spine condition.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Despite the December 2010 remand directives, and the private medical opinions of record, the January 2011, December 2011, and February 2012 opinions did not address whether the Veteran's current DDD of the cervical spine with stenosis of the thoracic and cervical spine are related to service.  Moreover, while the February 2012 VA examiner opined that the Veteran's cervical spine disabilities were not caused by his lumbar spine condition, he did not adequately address whether or not the Veteran's DDD of the cervical spine with stenosis of the thoracic and cervical spine was aggravated by his service-connected lumbar spine disability.  

Because VA undertook to provide a VA examination to evaluate the claimed DDD of the cervical spine with stenosis of the thoracic and cervical spine, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the claims file should be returned to the February 2012 VA examiner to obtain a supplemental opinion.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the February 2012 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

In addition to the foregoing, the record reflects that there are outstanding records which are potentially pertinent to the claim remaining on appeal.  In this regard, VA treatment records dated from February 2006 to October 2011, contained in the Veteran's Virtual VA e-folder, include a February 2011 treatment record reflecting that the Veteran brought in a letter and prescription from his local physician, Dr. R.A.K.  As indicated above, Dr. R.A.K. provided letters regarding the Veteran's service connection claim in January and March 2006; however, the most recent treatment records from this physician currently available for the Board's review appear to be dated in June 1999.  The February 2011 VA treatment record indicates that more recent treatment records from this physician are available.  Additionally, a June 2011 VA treatment record reflects that the Veteran's outside primary care provider was Dr. K.  However, treatment records from this physician have not been obtained.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the AMC/RO should attempt to obtain any outstanding treatment records from Dr. R.A.K. and Dr. K. which are potentially pertinent to the claim remaining on appeal.  

Additionally, the Board notes that, in August 2005, the Veteran provided a list of private physicians.  While treatment records from several of these physicians have been associated with the claims file, records from other healthcare providers, specifically, Dr. D.G.C., Dr. T.F., and Dr. D.D.S. are not currently available for the Board's review.  While, during the July 2010 hearing, the Veteran reported that, to the best of his knowledge, VA had all of his medical records, as the claim is being remanded, the Veteran should be asked to clarify whether any of these healthcare providers provided treatment pertinent to his claimed DDD of the cervical spine with stenosis of the thoracic and cervical spine and, if so, the AMC/RO should attempt to obtain any outstanding treatment records.  

Additionally, during the October 2005 VA examination, the Veteran reported that he had been on worker's compensation due to a back injury on two occasions.  In light of the Veteran's assertion that his DDD of the cervical spine with stenosis of the thoracic and cervical spine is related to his service-connected lumbar spine disability, on remand, the AMC/RO should request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the his claims for worker's compensation, as well as copies of all medical records underlying those determinations.  See 38 C.F.R. § 3.159(c) (2011).

The Board further notes that the most recent VA treatment records currently available for the Board's review are dated in October 2011.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records dated since October 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for DDD of the cervical spine with stenosis of the thoracic and cervical spine.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for treatment records from Dr. R.A.K. (dated since June 1999), Dr. K. (as referenced during VA treatment in June 2011), and VA treatment records dated since October 2011.  Additionally, the Veteran should be asked to clarify whether Dr. D.G.C., Dr. T.F., and/or Dr. D.D.S. (as identified in August 2005) provided treatment pertinent to his claimed DDD of the cervical spine with stenosis of the thoracic and cervical spine and, if so, the AMC/RO should attempt to obtain any outstanding treatment records.  

2.  Undertake appropriate action to obtain all documents pertaining to the Veteran's worker's compensation awards, to include any medical records underlying those determinations. 

3.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the February 2012 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current DDD of the cervical spine with stenosis of the thoracic and cervical spine was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DDD of the cervical spine with stenosis of the thoracic and cervical spine was caused or aggravated by a service-connected low back disability, to include residuals of low back strain and/or DDD and stenosis of the lumbosacral spine.  

In providing the requested opinion, the examiner should specifically consider and address the Veteran's medical history of back problems, as well as his history of post-service work-related back injuries in the 1970s, the 1980s and in 1997.  The examiner should also reconcile his opinion with the March 2006 medical opinion of Dr. R.A.K., which attributed the Veteran's current back problems to an injury in service.  (The examiner should be mindful that this opinion refers to a "disc injury" in service even though service treatment records show that the injury was in fact a low back strain.)  The examiner should also consider and address the November 2010 opinion from the Veteran's private physician (discussed above).  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


